ITEMID: 001-77852
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF LUKJANIUK v. POLAND
IMPORTANCE: 4
CONCLUSION: Remainder inadmissible;Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1960 and lives in Gołdap, Poland.
5. In September 1994 the applicant entered into a contract with the Białystok Poultry Company. Under the terms of the contract, the applicant bought 11,733 chicks from the company which she was to raise for a period of two months. Subsequently, the applicant was to deliver the chickens to the company against a payment of an agreed price. In November and December 1994 the applicant purchased foodstuff from a company in Kętrzyn to feed the birds. Subsequently, about 60% of the chicks died.
6. On 1 March 1995 the applicant filed a compensation claim with the Suwałki Regional Court against the company producing the foodstuff. She asserted that her chicks had died as a result of being fed the foodstuff purchased from the company. The defendant company contested its liability for the damage sustained by the applicant. On an unspecified date the applicant increased her claim.
7. The first hearing was fixed for 2 June 1995, but the Regional Court adjourned it due to the applicant’s absence. However, it appears that the applicant’s lawyer was present at that hearing. The next hearing was held on 30 June 1995. On 7 September 1995 the Regional Court visited the site. Subsequent hearings were held on 21 December 1995, 8 February and 12 December 1996, 5 May and 23 June 1997, 9 February and 23 March 1998. On 5 January 1998 one of the experts was heard by the Warsaw District Court at the Suwałki Regional Court’s request.
8. The Regional Court ordered the preparation of three veterinary reports. On 8 February 1996 it ordered that a second report be drawn up. However, that report was only submitted to the court on 12 November 1996. The preparation of a third report was ordered on 12 December 1996 at the applicant’s request as she had contested the expert findings in the previous reports. The third report was submitted to the court on 23 March 1997.
9. On 31 March 1998 the Regional Court delivered its judgment. It awarded the applicant PLN 5,616, which represented 15% of the compensation sought, together with statutory interest. It ordered the applicant to pay PLN 4,320.82 for the outstanding court fee. It also held that the applicant was not required to reimburse the litigation costs of the defendant company.
10. On 21 April 1998 the applicant filed an appeal against the Regional Court’s judgment. The defendant company also filed an appeal.
11. On 16 July 1998 the Białystok Court of Appeal held a hearing. On 30 July 1998 the Court of Appeal upheld the first-instance judgment for the most part. It amended it only in respect of the litigation costs of the defendant company. It ordered the applicant to cover a part of those costs (PLN 1,200), having regard to her difficult financial situation.
12. On 10 September 1998 the applicant filed a cassation appeal with the Supreme Court against the judgment of the Court of Appeal. On 14 March 2000, in reply to her query, the applicant was informed by the Supreme Court that due to the large number of cassation appeals pending before that court a hearing would be held approximately two years from the date of lodging the cassation appeal.
13. On 2 February 2001 the Supreme Court held a hearing. It dismissed the applicant’s cassation appeal on the same day.
14. On 11 June 2001 the Suwałki Regional Court issued an execution warrant on behalf of the applicant. On 27 September 2001 the Bailiff of the Kętrzyn District Court stayed the enforcement proceedings at the applicant’s request. On 2 October 2001 and 8 January 2002 the applicant requested the Suwałki Regional Court to amend the execution warrant due to the change of the defendant company’s name. That warrant was issued on 9 April 2002. On 14 May 2002 the Regional Court’s judgment of 31 March 1998 was successfully enforced.
15. On 27 September 2001, at the applicant’s request, the President of the Suwałki Regional Court suspended until 31 May 2002 the obligation to pay the court fees. On 3 June 2002 the applicant paid PLN 2,000 as part of the outstanding court fees. On 27 June 2002 the President of the Regional Court agreed that the applicant could pay the remaining court fees in 24 monthly instalments.
16. The legal provisions applicable at the material time as well as matters of practice concerning the remedies against unreasonable length of proceedings are set out in paragraphs 26-35 of the judgment delivered by the Court on 30 May 2006 in the case of Barszcz v. Poland, no. 71152/01.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
